Citation Nr: 0414079	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty in the U.S. Army from 
October 1946 to February 1947, and from January 1951 to 
September 1952.  He also served on active duty in the U.S. 
Coast Guard, Merchant Marines, from December 1945 to March 
1946.    

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  Appeal has been perfected with 
respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

On May 20, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  In September 1987, the Board determined that the evidence 
of record to date did not warrant service connection for a 
psychiatric disorder, to include PTSD.  

2.  Evidence submitted since September 1987, with regard to 
the issue of service connection for PTSD, is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened, and by itself or when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 1987 Board decision, which concluded that 
service connection was not warranted for a psychiatric 
disorder, to include PTSD, is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1104 (2003).  

2.  New and material evidence has been received since 
September 1987 to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  


Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VCAA explicitly states that, regardless 
of any VCAA assistance provided to a claimant, new and 
material evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

The Board notes that this claim is being reopened, so it is 
clear that sufficient evidence was developed for a favorable 
determination to this extent.  Accordingly, no further 
discussion of the VCAA is warranted as to the issue of 
whether new and material evidence has been submitted in this 
case.  

II.  New and Material Evidence

In September 2002, the veteran petitioned the RO to reopen 
what appears to be the same claim as that previously denied.  
In the petition, he specified that he is seeking service 
connection for PTSD.  After the RO denied the petition in 
January 2003, the veteran perfected an appeal to the Board. 

In a September 25, 1987 decision, the Board denied a claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The veteran took no further action on this 
claim until September 2002, when he filed to reopen his 
claim.  The evidence to be reviewed for sufficiency to reopen 
a claim is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, evidence submitted since the Board's 
September 1987 decision is of concern for the purpose of 
determining whether new and material evidence has been 
received to reopen the claim.  
  
Applicable laws and regulations provides that unappealed 
decisions of the Board are final, and may be reopened only 
upon the receipt of additional evidence that is both new and 
material.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 
20.1104 (2003).  See Barnett v. Brown, 83 F.3d. 1380 (Fed. 
Cir. 1996) (The Board does not have jurisdiction to consider 
a claim which it had previously denied unless new and 
material evidence is presented.).  "New" evidence is 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after the September 1987 Board decision.  The evidence 
concerning the veteran's claimed psychiatric disorder 
associated with the claims folder subsequent to September 
1987 consists of:

(1)  March 2004 statement of the veteran's wife, in which she 
stated that her husband had changed after returning from 
service.  The veteran reportedly suffered from emotional 
trauma and irritability as a result of active duty.

(2)  March 2004 report of a private mental health 
professional (W. L., Ph. D.), who stated that he had treated 
the veteran for approximately two months, and that the 
veteran "show[s] signs and symptoms of [PTSD] related to 
combat in Korea."  

(3)  Veteran's March 2004 statement discussing in-service 
stressors that allegedly occurred in Korea between June and 
August 1952.   

(4)  VA medical center treatment records dated from October 
2001 to February 2003, which indicate diagnoses of, among 
other things, PTSD and depression.


The Board notes that the veteran has submitted a written 
statement waiving his right to have the RO first review the 
"new" evidence described above and numbered 1, 2, and 3.

The evidence received since September 1987 described above, 
in sum, shows that the veteran complains of various symptoms 
typically attributed to PTSD.  It further indicates that the 
veteran continues to maintain, as he had before September 
1987, that these symptoms are solely attributable to active 
duty.  The evidence is new in the sense that it had not 
previously been associated with the claims folder.  38 C.F.R. 
§ 3.156(a).  

Evidence submitted to support a claim to reopen cannot merely 
be new; it also must be material.  The threshold for 
determining that new evidence is also material is not high - 
the new evidence simply must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  Simply 
put, post-September 1987 evidence, either on its own or with 
previously submitted evidence, must help establish a fact 
essential to determine service connection for PTSD.  It must 
provide some basis upon which a causal link or relationship 
between current symptoms and active service can be found.  
See requirements for establishing service connection in 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; and Pond v. 
West, 12 Vet. App. 341 (1999).  For PTSD claims, there must 
be a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); a link between current symptoms and an in-service 
stressor as shown by medical evidence; and credible evidence 
that the claimed stressor had occurred.  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).    

Here, the fact that the veteran complained of various 
psychiatric symptoms allegedly attributable solely to active 
duty was before the Board when it rendered its 1987 decision.  
However, the Board is of the opinion that the "new" 
evidence is significant and material in that it shows that 
the veteran still reports such symptoms, indicating the 
possibility of a chronic disorder potentially compensable 
under VA regulations.  Also, he recently was diagnosed with 
PTSD at a VA medical facility.  The diagnosis of PTSD is one 
of three basic elements for establishing service connection 
for the disorder.  Id.  The Board notes that there was no 
such diagnosis as of September 1987.  

Moreover, in March 2004, after the issuance of the most 
recent Supplemental Statement of the Case (dated in September 
2003), the veteran provided new information pertaining to the 
dates during which he allegedly experienced PTSD stressors 
(June through August 1952, and not only August 1952).  In 
this connection, the Board notes that he received the Korean 
Service Medal with one Bronze Star and the United Nations 
Service Medal; however, there is no evidence of combat 
decorations or other evidence of participation in combat.  As 
it is not shown that he had engaged in combat against the 
enemy, his assertions of stressors alone are not sufficient 
to establish the occurrence of such events.  Rather, alleged 
stressors must be established by official service records or 
other credible evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Doran v. Brown, 6 Vet. 
App. 283 (1994).  By providing additional dates when the 
stressors allegedly occurred, the veteran added new 
information useful for verification of the claimed stressors, 
necessary under the facts of this case.     

In light of the above, the Board finds that the "new" 
evidence is neither cumulative nor redundant, and helps 
establish, at least in part, facts essential to determine 
service connection for PTSD.  38 C.F.R. § 3.156(a) (2003).  
Accordingly, the Board concludes that new and material 
evidence has been received since September 1987 to reopen the 
claim.  The veteran's claim is granted to this extent.  Any 
reasonable doubt in this regard has been resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board has reopened this claim, it cannot now render 
a decision on the merits of the claim, as a review of the 
entire record - evidence and information of record, old and 
new - still does not provide an adequate factual basis for 
service connection.  As noted above, in this case, the 
veteran's alleged PTSD stressors must be verified.  Moreover, 
while there is a diagnosis of PTSD, the diagnosis apparently 
was rendered without verification of the claimed stressors 
and based solely upon the veteran's accounting of in-service 
psychiatric trauma.  Thus, this reopened claim is remanded 
for further development, as provided below. 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  The claim is granted only to this extent.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

Having found that the veteran's claim of entitlement to 
service connection for PTSD is reopened, the Board finds that 
further evidentiary development is warranted before this 
claim can be adjudicated on its merits.  This claim is 
REMANDED for the following development:

1.  Review the veteran's March 2004 
statement concerning in-service PTSD 
stressors alleged to have occurred in 
Korea between June and August 1952.  Ask 
the veteran to provide more specific 
details about the claimed stressors, if 
he is able.  If appropriate, contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for any Unit 
records covering the relevant time 
period.  Conduct any other appropriate 
development to corroborate alleged PTSD 
stressors.  If the USASCRUR is not 
contacted, the reason(s) why should be 
documented in the claims folder (e.g., 
insufficient evidence for verification of 
stressor).

2.  If the veteran's claimed PTSD 
stressors or if combat with the enemy is 
verified, schedule the veteran for a VA 
medical examination by a qualified mental 
health professional to determine whether 
the veteran does have PTSD or some other 
psychiatric disorder, and whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the PTSD is related to active 
military service.  The veteran's claims 
folder should be made available to the VA 
medical examiner.  Any report(s) 
resulting from the examination, including 
the examiner's report(s) interpreting 
diagnostic studies, if any, should be 
associated with the veteran's claims 
folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a revised Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

4.  The directives in this remand order 
and any further adjudication by the RO 
must be completed consistent with the 
requirements of the VCAA, as amended, VA 
regulations implementing VCAA, and 
applicable legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



